DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Applicant’s reply on 2/8/22 is acknowledged. Claims 1, 5-20, and 22-24, 26-28 remain pending. Claims 7-20 remain withdrawn from consideration. Claim 1, 5, 6 have been amended.  Claim 2-4, 21, 25 are canceled. Claim 28 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 22-24, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (the rest by dependency) recites “the removably attachable syringe” in the third to last line. There is insufficient antecedent basis for this limitation. Examiner notes that line 9 recites “a removable attachable collection chamber comprising a syringe”. Clarification is further needed whether the removable attachable collection chamber is a syringe, or merely comprises a syringe. In the latter case, is the syringe also removably attachable from the collection chamber?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 28, 5, 6, and 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US PGPUB 2006/0241507 A1 – previously cited), hereinafter Carlson in view of Longbottom et al. (US PGPUB 2008/0038154 A1 – previously), hereinafter Longbottom, further in view of Butler et al. (US PGPUB 2005/0245835 A1), hereinafter Butler.
Regarding Claim 1, Carlson teaches: A system for collecting exhaled breaths for analysis comprising: a pump (Figure 2, element 12) to draw a flow of gas from a patient (paragraph 0026); a detector (figure 2 capnograph 122) to measure a capnometry signal in the flow of gas; a main channel 
Longbottom teaches a breath sampling apparatus (title; abstract) wherein the breath sample is drawn to a removable sample collecting chamber that is sealed in order to preserve the sample for later analysis (paragraph 0023 collect for later analysis; paragraph 0075, 0083, 107; figures 6-10) and further teaches a control system configured to  run an algorithm (paragraph 0104; PC controls all aspect of the instrument) that can control to the system for on-board or off-board analysis (paragraph 0023, samples analyzed in real time, conveyed to a diagnostic apparatus – or stored for later/off board analysis paragraph 0075, 0083, 0107, an algorithm is implied), with a user interface (paragraph 0104; PC with UI to control the instrument; labview is well known in the art to allow selection of the algorithm). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the single collection chamber of Carlson to be removably attachable and modify the control system to include an algorithm and user interface to control the system for on-board/off-board analysis in order to 1) 
Carlson in view of Longbottom fail to teach that the removably attachable collection chamber to comprise a syringe. 
Butler teaches that a breath collection chamber cam comprise a syringe (paragraph 0060; claim 21; figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the removably attached collection chamber to include a syringe as the substitution of one removable chamber for another would have yielded predictable results to one of ordinary skill (storing of a breath sample for on-board or off-board analysis). 
Regarding Claim 28 (Examiner notes that Claim 28 is rejected first as Claims 5 and 6 depend on Claim 28), Carlson, in view of Longbottom, further in view of Butler teaches: The system of claim 1. Carlson further teaches a bypass channel in parallel with the main channel, wherein the bypass channel connects to the main channel at both ends such that gas drawn through the bypass channel can bypass a first portion of the main channel (figure 2 bypass pathway 32). 
Regarding Claim 5, Carlson in view of Longbottom further in view of Butler teach: the system of claim 28. Carlson further teaches wherein the system comprises a first three-way valve and a second three-way valve in fluid communication with the main channel and the bypass channel (figure 2 flow selector valve 28 and 124 is shown to have two inlets, and one outlet with two flow paths, both in fluid connection with the main and bypass channels. Valves with such configurations are known in the art to be three-way valves). 
Regarding Claim 6, Carlson in view of Longbottom further in view of Butler teach: the system of claim 5. Carlson further teaches wherein the control system operates the first and second three-way 
Regarding Claim 22 and 26, Carlson in view of Longbottom further in view of Butler teach: the system of claim 1. Carlson further teaches wherein the system comprises an analyte composition sensor, wherein the analyte composition sensor is a carbon monoxide sensor, a hydrogen sensor, or nitric oxide sensor (figure 2 gas analyzer 44; paragraph 0038, can measure carbon monoxide CO).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Butler, further in view of Lemelson (US 5,787,885 – previously cited).
Regarding Claim 23, Carlson in view of Longbottom, further in view of Butler teach: The system of claim 1. Carlson in view of Longbottom, further in view of Butler do not mention an off-board analyte composition sensor for measuring the level of the analyte in the gas sample.
Lemelson teaches the use of collection chambers to collect breath for onboard or remote (i.e. off-board) analysis (abstract; column 4 lines 25-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Carlson in view of Longbottom, further in view of Butler to include an off-board analyte composition sensor for measuring the level of the analyte in the gas sample in order to enable remote diagnostics. 
Regarding Claim 24, Carlson in view of Longbottom further in view of Butler further in view of Lemelson teach: the system of claim 23 wherein the analyte comprises carbon monoxide (Carlson paragraph 0038; exhaled breath inherently contains CO). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Butler, further in view of Vreman et al. (US 5,383,469 – previously cited), hereinafter Vreman.
Regarding Claim 27, Carlson in view of Longbottom, further in view of Butler  teach: The system of claim 26, wherein the carbon monoxide sensor is configured to measure a carbon monoxide level (Carlson – paragraph 0032; Examiner also notes that this is an inherent property of carbon monoxide sensors). Carlson in view of Longbottom, further in view of Butler do not mention that the carbon monoxide level is used to detect hemolysis (Examiner notes that this limitation is functional in nature, and as the claim is a system claim, the use of the system is irrelevant. The system of Carlson in view of Longbottom, further in view of Butler, would be more than capable of being used to detect hemolysis because it already detect CO levels).
Vreman teaches that it is known in the art that analysis of end-tidal breath for carbon monoxide can be an indication of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the system of Carlson in view of Longbottom, further in view of Butler, further in view of to detect hemolysis in order to monitor and diagnose a condition in infants that could lead to jaundice, or worse. 

Response to Arguments and Amendments
Regarding 35 U.S.C. § 103 rejections, Applicant argues that the cited references fail to teach a “syringe”. Examiner agrees. However, upon further search and consideration, a new rejection with newly found prior art is presented above. 
Applicant further argues that Carlson fails to teach a removably attachable collection chamber. Examiner notes that Longbottom is referenced to teach that a collection chamber can be made removable. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues, on page 8 of the remarks filed 2/8/22, that Longbottom and Casparie fail to disclose a detector that measures a capnometry signal. Examiner notes that Casparie is no longer cited in the rejection. Further, Examiner notes that those limitations are already taught by Carlson (capnograph 122; figure 2). Applicant further argues that Casparie and Longbottom teach time-based breath collection instead of capnometry signal-based. Examiner again notes that Carlson teaches determining an acceptable breath based on capnometry signals (paragraph 23, 30-33; figure 2). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791